                                                                                          ____FILED___ENTERED
                                                                                          ____LOGGED_____RECEIVED
                                                                                          
                                                                                          1:38 pm, Feb 03 2021
                                                                                          ATBALTIMORE
                         IN THE UNITED STATES DISTRICT COURT                              CLERK,U.S.DISTRICTCOURT
                                                                                          DISTRICTOFMARYLAND
                            FOR THE DISTRICT OF MARYLAND                                  BY______________Deputy
                                                                                          
 UNITED STATES OF AMERICA

        v.                                            MISC. NO. TMD-21-208

 BLAINE KLUGE,

                   Defendant.


                                        MOTION TO UNSEAL

        The United States of America, by its attorneys, Robert K. Hur, United States Attorney for

the District of Maryland, and Charles Austin and Zachary Stendig, Assistant United States

Attorneys for said District, files this motion to unseal the above-captioned matter, and in support

thereof states:

        1.        On January 28, 2021, the United States District Court for the District of Maryland

issued a criminal complaint charging the defendant, Blaine Kluge, with violating 26 U.S.C.

§ 5861(d) (Possession of an Unregistered Firearm). The same day, this Court issued an order

sealing the complaint and related documents.

        2.        On February 3, 2021, Mr. Kluge was arrested pursuant to a warrant issued by this

Court. The same day, he was brought before United States Magistrate Judge Beth P. Gesner for

an initial appearance in this matter.

        3.        Given the reasons for sealing and the effecting of the arrest warrant in this case,

there is no longer a basis for sealing the complaint, related documents, or the docket.

        4.        Accordingly, the United States hereby moves to unseal the docket and all filings in

this case.
       Respectfully submitted,

       Robert K. Hur
       United States Attorney

By:____/s/_____________________
      Charles D. Austin
      Zachary B. Stendig
      Assistant United States Attorneys
      36 S. Charles St., 4th Floor
      Baltimore, Maryland 21201
      (410) 209-4800
